Citation Nr: 0927832	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
cephalgia, left side, forehead.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound (SFW), right neck with 
neuropathy, supraclavicular cutaneous nerve.

5.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a SFW to the neck, cervical spine.


6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1970.  The appellant is the Veteran's custodian-in-fact.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 2000 rating decision by 
the Department of Veterans Affairs (VA) issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board remanded these claims in both January 2004 and 
August 2007 so that certain procedural requirements could be 
adhered to, as well as so evidence could be additionally 
developed.  


The Board, in the INTRODUCTION section of the August 2007 
remand, referred to the RO a service connection claim for 
tinnitus.  This claim had been previously raised by the 
Veteran's representative on more than one occasion.  The 
claim has yet to have been adjudicated by the RO.  As such, 
it is again referred to the RO for appropriate action.

The Board also notes that the Veteran, by means of a letter 
dated in February 2009, requested transfer of funds from his 
guardian (custodian) to himself.  The Board interprets this 
as a claim raised by the Veteran to revisit his having been 
found incompetent by the RO in September 2000.  
Parenthetically, the Board also observes that following being 
afforded a VA psychiatric examination in April 2009 the 
examiner commented that the Veteran appeared to be 
"competent for VA purposes."  This matter is therefore also 
referred to the RO for all appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, these claims were most recently remanded by the 
Board in August 2007.  Unfortunately, additional remand at 
this juncture can not be avoided.  

The Board initially notes that the Veteran was found by the 
RO, in September 2000, to be incompetent to handle the 
disbursement of funds.  A November 2000 VA Form 27-555, 
Certificate of Legal Capacity to Receive and Disburse 
Benefits, shows that R.G.P. was named as the Veteran's legal 
guardian.  Other evidence of record shows that R.G.P. is one 
of the Veteran's children.  Following the Board's January 
2004 remand, the AMC issued a supplemental statement of the 
case (SSOC) in April 2005.  The SSOC was sent to R.G.G., 
characterized on the cover sheet as "Custodian In Fact" of 
the Veteran.  The SSOC was mailed however to the Veteran's 
address (as listed by him as part of his August 2002 VA Form 
9), rather than to the address supplied by R.G.P. as part of 
the above-cited VA Form 27-555.

The Veteran's representative from The American Legion, as 
shown as part of a June 2007 Informal Hearing Presentation 
(IHP), essentially noted that the Veteran had supplied VA 
with a signed VA Form 21-22 just prior to having been 
determined to be mentally incompetent by VA.  The VA Form 21-
22 was signed by the Veteran in December 1999.  The 
representative added that the Veteran had a custodian-in-fact 
appointed to oversee his VA affairs.  In view of this, and in 
accordance with the American Legion's Code of Procedures, the 
representative indicated that the American Legion was 
"precluded" from "actively representing this veteran 
without a current appointment from the custodian-in fact.  
38 C.F.R. § 14.631(a)."  However, the Board observes that 
the American Legion recently in June 2009 supplied the Board 
with an IHP.  Also of note, this IHP was drafted by the same 
representative that informed the Board in June 2007 that the 
American Legion was preclude from actively representing the 
Veteran.  

In the INTRODUCTION section of the Board's August 2007 
decision/remand, it was noted that "[o]n remand, the RO 
should ask the veteran's custodian to fill out and submit a 
new VA Form 21-22."  This was not done.  

In any event, as part of this remand, the custodian-in-fact 
needs to be asked to inform VA whether or not he wishes to 
have the American Legion continue to represent his interests.  
The American Legion also needs to, due in part to the 
contradictory statements/actions taken by the American 
Legion, as discussed above, clarify for the Board whether or 
not it is currently "actively representing" the Veteran in 
these matters.  


The Board also notes that several VA examinations were to be 
scheduled as part of the August 2007 remand.  These 
examinations pertained to the four instant increased rating 
claims.  The Board initially observes that a copy of the 
remand was mailed in August 2007 to the Veteran, at his 
address of record.  It was not mailed to his custodian-in-
fact.  A SSOC dated in May 2009 was also mailed by the AMC to 
the Veteran, at his address of record.  It was not mailed to 
the Veteran's custodian-in-fact.  

A development letter was later mailed from the AMC to R.G.P. 
in September 2007; the address was not the same as the one 
listed by R.G.P. on the VA Form 27-555.  Later, in July 2008, 
the AMC sent a letter to "J.P."  This letter listed her as 
the Veteran's custodian.  The Board finds no evidence in the 
file to show that "J.P." was ever named as the custodian of 
the Veteran.  The letter also noted that examinations were to 
be scheduled for the Veteran.  It was added that attending 
the examinations was very important, and if the Veteran 
failed to report for the examinations "we may have to deny 
your claim, or you might get paid less than you otherwise 
would."  It is not clear whether the Veteran himself was 
informed of the contents of this letter.  

The Board notes at this juncture that 38 C.F.R. § 3.655 
(2008) addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  The Board parenthetically notes that 
the increased rating claims here on appeal, except for the 
claim concerning entitlement to an initial rating in excess 
of 30 percent for residuals of a SFW to the neck, cervical 
spine, concern claims for "increase."  

The record shows that the Veteran failed to report for four 
examinations scheduled to have been conducted in July 2008.  
The VA Medical Center (VAMC) in Pittsburgh, Pennsylvania 
thereafter is shown to have contacted the Veteran (and not 
his custodian).  The Veteran informed the VAMC that he was 
unable to travel due to his level of pain.  He also informed 
the VAMC that "he recently received 100%" and that he was 
"satisfied with that percentage."  To this, the Board 
observes that as noted as part of an August 2002 rating 
decision (the most recent "blue sheet" document on file) 
the Veteran is shown to have a total disability rating of 60 
percent, and not 100 percent.  

The Board finds that the Veteran, in large part due to the 
above-discussed inconsistent and confusing nature in which 
certain above-described correspondence was sent to him, his 
custodian, and others (i.e., "J.P."), needs be afforded 
another opportunity to attend the examinations previously 
scheduled pursuant to the August 2007.  It is abundantly 
clear that the Veteran was not fully informed of the 
ramifications of his not appearing for these examinations.  
Also, it is readily evident that the Veteran, in thinking 
that he was in receipt of a 100 percent disability evaluation 
- which he is not - may have thought his attending these 
scheduled examinations was no longer necessary.  

As regards the claim for a TDIU, the pending claims for 
service connection and for increased ratings and the claim 
for a TDIU are inextricably intertwined.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, it follows that Board 
resolution of the claim for a TDIU, at this juncture, would 
be premature.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact The American 
Legion in an effort to ascertain whether 
or not the service organization is 
"actively representing" the Veteran's 
(to include those of the Veteran's 
custodian-in-fact) interests in the 
matters here addressed.  

2.  The RO/AMC should send to the 
Veteran's custodian-in-fact and the 
Veteran's representative (if applicable, 
see 1. above) a letter requesting that 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO/AMC should also send the custodian-
in-fact a VA Form 21-22 and, if he wants 
to have The American Legion continue to 
represent his interests, ask him to 
indicate such by signing and returning the 
form.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA dermatological, neurological, 
orthopedic, and audiological examinations, 
by appropriate examiners, at an 
appropriate VA facility to ascertain the 
nature and extent of his service-connected 
residuals of SFWs to the right neck, 
cervical spine, left wrist, left knee, 
left foot, and right chest wall, cephalgia 
of the left side of the forehead, and 
bilateral hearing loss.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
examiner designated to examine the 
Veteran, and each examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

The dermatological examiner should provide 
findings responsive to the criteria for 
rating scars, to include comment as to 
visible or palpable tissue loss and either 
gross distortion or asymmetry; scar 
measurements; surface contour; adherence 
to underlying tissue; hypo- or hyper-
pigmentation; abnormal skin texture; 
missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should indicate whether the scars 
are superficial; stable or unstable; 
painful on examination; or limit the 
function of the affected part.  The 
examiner should take into consideration 
unretouched color photographs of record.

As to the neurological examination, the 
Veteran's service-connected cephalgia and 
headaches associated with residuals of his 
SFWs to the right neck and cervical spine 
are rated, by analogy, to migraine 
headaches under Diagnostic Code 8100.  
Therefore, the neurological examiner 
should render specific findings with 
respect to the existence and extent (or 
frequency and intensity, as appropriate), 
of any prostrating headache attacks.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms that require bed rest 
prescribed by a physician and treatment by 
a physician, if any).  The examiner should 
comment on the chronicity of the symptoms, 
whether such symptoms are constant, or 
nearly constant, and the effect of such 
symptoms on the Veteran's economic 
adaptability.  Further, the Veteran's 
residuals of a SFW to the right neck with 
neuropathy of the supraclavicular 
cutaneous nerve is rated under Diagnostic 
Code 8510.  The examiner should indicate 
whether such neuropathy produces complete 
(all shoulder and elbow movement lost or 
severely affected, hand and wrist 
movements not affected) or incomplete 
paralysis and, if the latter, provide an 
assessment of the severity of the 
disability as mild, moderate, or severe.

The orthopedic examiner should specify all 
current muscle injuries associated with 
the residuals of the Veteran's SFWs to 
right neck, cervical spine, left wrist, 
left knee, left foot, and right chest wall 
and identify each muscle group involved, 
to include any separate and distinct 
involvement of Muscle Groups I and II 
(extrinsic muscles of the shoulder 
girdle), III (extrinsic muscles of the 
shoulder girdle) and XXIII (muscles of the 
side and back of the neck).  The examiner 
should note the presence of retained 
foreign bodies on the basis of x-ray 
studies and then render an assessment, for 
each muscle group involved, as to whether 
the injury is considered slight, moderate, 
moderately severe, or severe.  The 
examiner should conduct range of motion 
testing of the neck, cervical spine, right 
shoulder, left wrist, left knee, and left 
foot expressed in degrees.  Additionally, 
the examiner should indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the residuals of the 
Veteran's SFWs.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
after considering the Veteran's documented 
medical history and assertions, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  Further, the 
examiner should indicate whether the 
Veteran has ankylosis of the cervical 
spine; and, if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

The audiological examination must include 
pure tone audiometry and speech 
discrimination (Maryland CNC) testing.  
Additionally, the examiner must fully 
describe the functional effects caused by 
the Veteran's hearing loss in the 
examination report.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Based on the examination and a review of 
the record, each examiner should render an 
opinion as to whether any of the Veteran's 
service-connected disabilities (as listed 
in an August 2002 rating decision), either 
alone or in concert, render him unable to 
obtain or retain substantially gainful 
employment.  If so, the examiner(s) should 
provide the an approximate date as to when 
these disabilities rendered the Veteran 
unemployable.

4.  The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each of the claims 
remaining on appeal.  Otherwise, the RO 
should adjudicate each claim in light of 
all pertinent evidence and legal 
authority.

7.  If the RO's determinations are in any 
way less than fully favorable, the RO must 
furnish to the custodian-in-fact and the 
representative (if applicable), an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
A C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

